200 Md. 651 (1952)
89 A.2d 228
WILLIAMS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. 24, October Term, 1951.]
Court of Appeals of Maryland.
Decided June 11, 1952.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. The applicant was convicted of burglary and sentenced to two years. On a previous application he sought to raise the same point he now seeks to raise, that he was tried without counsel, while his codefendant was represented by counsel. Williams v. Warden, 198 Md. 689, 85 A.2d 464. He again fails to allege any circumstances that would justify the granting of the writ. The burden is upon a petitioner to state facts tending to show that "for want of benefit of counsel an ingredient of unfairness actively operated in the process that resulted in his confinement". Quicksall v. Michigan, 339 U.S. 660, 70 S. Ct. 910, 913, 94 L. Ed. 1188. Cf. Langrehr v. Warden, 198 Md. 683, 84 A.2d 61.
Application denied, with costs.